Resettled order entered May 14, 1959 unanimously reversed on the law, with $20 costs and disbursements to the appellants, and the plaintiff’s motion for summary judgment denied, with costs. Issues of fact exist as to whether the defendants undertook to pay for the use merely of the central idea of the plaintiff’s submission, and, if so, whether there was such user; or whether they were to pay only for the use of the plaintiff’s “ ideas, format and literary material ” as embraced in his submission, and, if so, whether there was such user. There may be other issues of fact, but, in any event, those hereinbefore referred to are sufficient to require a trial. The appeal from the original order entered April 13, 1959 is dismissed, without costs. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ. [17 Misc 2d 652.]